Case 7:16-cv-02683-NSR Document 25-2 Filed 01/31/19 Page 1 of 9

UNITED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

MARTlNE VlOLET CARROLL, on behalf of
herself and all others similarly situated,
Civil Action No. 7:16-cv-02683(NSR)
Plaintiff,

DECLARATION OF ROBERT
J. BERG IN SUPPORT OF
: MOTION FOR WITHDRAWAL AS
THE REPUBLIC OF FRANCE, THE FRENCH : PLAINTIFF’S COUNSEL
MlNlS'l`RY OF FOREIGN AFFAIRS, and '
THE AGENCE POUR L’ENSEIGNEMENT
FRANCAlS A L’ETRANGER,

Defendants. .
X

 

ROBERT J. BERG, under penalty of perjury, declares as follows:

l. l am a member of the Bars of the States of New York and New Yorl< and this
Court, among numerous other federal District and Appeals Courts. lam a member of the firm of
Denlea & Carton LLP (“D&,C”), counsel to Plaintiff Martine Violet Carroll (“Carroll”) in this
action. I am fully familiar with the facts and circumstances stated herein, and l make this
Declaration, pursuant to Local Civil Rule l.4, in support of D&C’s Motion to Withdraw as
Plaintiff’s Counsel.

2. D&C has represented Plaintiff from the outset of this putative class action
litigation against the Republic of France, its Ministry of Foreign Affairs, and a French
governmental agency responsible for administering the French government’s approved education
system overseas. 'I`his is a novel litigation involving complex issues of sovereign immunity,

forum non conveniens, and the law of contracts and promissory estoppel.

ease l7:16-¢\/-(_)2633-NSR Documem 25-'2 l=`iled 01/31 19 Page 2 of 9

 

 

   

Case 7:16-cv-02683-NSR Document 25-2 Filed 01/31/19 Page 3 of 9

3. D&C is representing Plaintiff pursuant to a written Retainer Agreernent on a fully
contingent basis, with D&C advancing all litigation expenses and with Plaintiff bearing no
liability for any fees or expenses should the litigation turn out to be unsuccessful Accordingly,
the Retainer Agreement provides that either party may terminate the Agreement at any time, and
in particular, D&C may terminate its representation in its sole discretion upon giving Plainti ff
reasonable advance written notice.

4. Although this lawsuit was filed on April ll, 2016, effecting service proved
difiicult and time-consuming because of the sovereign status of Defendants and their initial
refusal to accept service under the Foreign Sovereign Immunities Act. Defendants did not
appear in the action until May 4, 2018.

5. On September 27, 2018, Defendants filed a letter requesting a pre-motion
conference, stating their intention to move to dismiss the Complaint for lack of jurisdiction,

jbrum non conviens, and failure to state a claim. On October 5, 2018, Plaintifi` filed her letter
explaining her position against a motion to dismiss. On October 22, 2018, the Court issued an
Order dispensing with the pre-motion conference and setting a briefing schedule for the motion
to dismiss.

6. On October 31, 2018, Plaintiff filed a letter with the Court requesting limited
discovery related to the “commercial activity” exception to Defendants’ intended sovereign
immunity defense to federal court jurisdiction. On November 2, 2018. Det`endants filed their
letter in opposition to the requested discovery.

7. On November 7, 2018, the Court held a lengthy hearing on Plaintiff’s discovery
request and other issues related to Defendants’ forthcoming motion to dismiss. At the

conclusion of the hearing, at Plaintiff’s request, the Court granted Plainti ff leave to file an

Case 7:16jcv-02683'-NSR Document 25-2 Filed 01/31 19 Page 4 of 9

 

 

   

Case 7:16-cv-02683-NSR Document 25-2 Filed 01/31/19 Page 5 of 9

amended Complaint by December 7, 2018, or to stand on the current Complaint, and set a new
briefing schedule for the motion to dismiss

8. During the two weeks following the November 7, 2018 hearing, D&C
communicated with Plaintiff about the November 7 hearing and the litigation strategy going
forward, and D&C informed her it had determined to seek to withdraw as counsel. Plaintiff
decided she wants to continue prosecuting the action with new counsel which she is currently
seeking.

9. On November 21 , 2018, pursuant to the terms of the Retainer Agreement, D&C
sent Plaintiff a letter formally notifying her, in writing, that D&C seeks to terminate its
involvement in the action. Plaintiff agrees to D&C’s termination and withdrawal as her counsel,
and on November 28, 2018, Plaintiff signed Plaintif`f’s Consent to Withdrawl of Counsel. (A
true and correct copy of Plaintiff’s Consent to Withdrawl of Counse| is annexed hereto as
Exhibit A).

10. In that Consent, Plaintiff` has acknowledged that: (l) she has been notified in
writing by D&C of the reasons for its request to withdraw as her counsel; (2) the reasons are
permitted under the Retainer Agreement she signed with D&C on .lanuary 18, 2016; (3) D&C
has advised her of the status of her case on the Court’s docket; (4) she has advised D&C that she
intends to continue prosecuting the action upon the withdrawal of D&C, and that she seeks new
counsel to represent her in the continued prosecution of the action; (5) D&C has advised her that
D&C will notify the Court and Defendants that D&C seeks to withdraw as Plaintiff’s counsel
pursuant Local Civi] Rule 1.4; (6) D&C has advised her that D&C will request that the Court

will afford her reasonable time to secure new counsel; and (7) D&C has advised her that D&C

_ Case 7:16-cv-02683-NSR llDo`ct‘iment 25-2 Filed 01/31/19 Page 6 of 9

 

 

 

   

1 lt :i".`»l t ...:, " ,_
` I`:'< `(" ' ~
~ ’.,ft,.; 1
tr
t , , .
,» A .- l
.. , ; ~..- ,
.. i`
_ .; .
~_.’,' \ é; ,
'?‘. 7 "' '
v"~ _ :1, ,, ‘ ; a .. \.
. \
, ».

 

     

Case 7:16-cv-02683-NSR Document 25-2 Filed 01/31/19 Page 7 of 9

will not be asserting a Charging Lien or Retaining Lien against her or the continued prosecution
of the case.

ll. Plaintiff respectfully seeks an additional 60 days to secure new counsel.

I hereby certify that all of the foregoing statements made by me are true. l am aware that

if any ofthe foregoing statements made by me are willfully false, I am subject to punishment

Dated: White Plaiiis. New \’ork

January 14_ 2019/@

Ro@?t& .l. Ber

` 'Case 7:16-cv-02683-NSR Document 25-2' Filed 01/31 19 Page 801c 9

 

 

 

 

 

     

Case 7:16-cv-02683-NSR Document 25-2 Filed 01/31/19 Page 9 of 9

minn A

